 



EXHIBIT 10.1
CERTAIN MATERIAL (INDICATED BY AN ASTERISK) HAS BEEN OMITTED FROM THIS DOCUMENT
PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT. THE OMITTED MATERIAL HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
(PHARMA DIRECTIONS LETTERHEAD) [a31365a3136501.gif]
5001 Weston Parkway, Suite 103, Cary, NC 27513 • Phone 919-657-0660 • Fax
919-573-9318 • www.PharmaDirections.com
THIS CONSULTING AGREEMENT (the “Agreement”) is made and entered into as of
June 15, 2007, by and between Orexigen Therapeutics, located at 12481 High Bluff
Drive, San Diego, CA 92130 (“Company”) and PharmaDirections, Inc., a North
Carolina corporation, located at 5001 Weston Parkway, Suite 103, Cary, NC 27513
(“Consultant”).
WITNESSETH:
     WHEREAS, the Company desires to engage Consultant to provide certain
services to the Company of an advisory or consulting nature relating to
technical, scientific, regulatory and planning aspects of the chemistry,
analytical, pharmaceutical and formulation development in the drug development
arena for selected compounds of the Company and such other services as may be
mutually agreed upon from time to time by the Company and Consultant (all of the
foregoing, collectively, the “Services”); and
     WHEREAS, Consultant desires to provide the Services to the Company on the
terms and for the compensation set forth herein.
     NOW, THEREFORE, the parties hereto agree as follows:
     1. Engagement. The Company hereby engages Consultant as a nonexclusive
consultant to perform the Services requested by the Company, subject to the
terms and conditions of this Agreement. Consultant hereby accepts such
engagement for and in consideration of the compensation hereinafter provided and
agrees to perform the Services in a competent, professional and efficient manner
and in compliance with the terms of this Agreement and any and all applicable
laws and regulations. Consultant acknowledges that the Services to be performed
for the Company hereunder are essential to the Company and shall be set forth by
the Company. The Services shall be defined and mutually agreed to by the Company
and Consultant on a Work Order mutually executed by the parties as exemplified
in Attachment 1 prior to commencement of Services. Consultant shall not delegate
or subcontract Consultant’s Services to any associates or third parties without
Company’s prior written consent. Such consent will be acknowledged by Company’s
signature on a Work Order that lists all consultants who will be authorized to
work on said project. In addition, if any specific individual(s) are listed in a
Work Order as being assigned to perform all or any part of the Services, then
Consultant shall not replace such individual(s) without Company’s prior written
consent, which shall not be unreasonably withheld, except that in the case
Consultant’s desire to replace Richard Soltero, such consent may be withheld in
Company’s sole discretion. If for any reason Richard Soltero is no longer
available to perform the Services intended to be performed by him under the
applicable Work Order, Company shall have the right to immediately terminate the
applicable Work Order without penalty subject to minimum payments as set forth
in section 2.
     2. Term. The term of this Agreement (the “Term”) shall remain in full force
and effect from the effective date until the first anniversary hereof, and shall
automatically renew for consecutive one (1) year periods, unless terminated in
accordance with this Section 2. Company may elect not to renew the Term and/or
to terminate this Agreement or any Work Orders without cause at any time during
the term of the Agreement on six (6) months written notice to Consultant (the
“Wind-Down Period”). Upon written notification, Consultant shall work with
Company to ensure an orderly closeout of the applicable Work Order(s) by the end
of the Wind-Down Period subject to the fulfillment of any ongoing regulatory
requirements. Company agrees to pay Consultant for all actual costs incurred to
complete activities requested by Company for the termination and closeout of
Work Order and further agrees that its shall pay Consultant a minimum of $[***]
per month for the performance of Services for the first three months of the
Wind-Down Period and a minimum payment of $[***] per month for the performance
of Services for the final three months of the Wind-Down Period. If the fees for
Services provided during such three month periods do not exceed the respective
minimum amounts, then Company shall pay, in addition to any fees for Services
actually performed, the difference between such fees and the applicable minimum
payment.
     Notwithstanding the foregoing, either party may terminate this Agreement or
any Work Order for material breach upon thirty (30) days prior written notice
specifying the nature of the breach, unless such breach is cured in
 

***    Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

 



--------------------------------------------------------------------------------



 



(PHARMA DIRECTIONS LETTERHEAD) [a31365a3136501.gif]
5001 Weston Parkway, Suite 103, Cary, NC 27513 • Phone 919-657-0660 • Fax
919-573-9318 • www.PharmaDirections.com
such 30-day notice period. In the event of termination for material breach by
Consultant, Company shall have no obligation to pay minimum payments under this
Section 2 and no Wind-Down Period shall be required. Sections 4, 5 and 6 shall
survive expiration of the Term or termination of this Agreement for any reason.
     At least thirty (30) days prior to the beginning of each renewal Term,
Company and Consultant shall discuss and thereafter implement any appropriate
adjustments to the minimum payments during the Wind-Down Period based on the
overall projected level of Services being performed by Consultant on Company’s
behalf during such upcoming renewal Term.
     3. Compensation. The Company shall pay Consultant fees on a per-project
basis as approved on the Work Order. Consultant will provide Company with a
written statement of time expended on each Work Order, undertaken during the
previous month. Each monthly invoice will contain fees for work performed in the
previous month equal to the number of hours expended by Consultant’s employees
times the appropriate hourly rate. The hourly rate and discount schedule is
listed in Attachment 2. Consultant will be entitled to, and without prior
approval by Company, a 4% annual (January) increase in the hourly rate charged
for services provided.
     Consultant shall also be entitled to reimbursement from the Company for all
reasonable out-of-pocket expenses incurred by Consultant in connection with the
performance of Services requested by the Company, subject to receipt by the
Company of adequate supporting documentation and not to exceed $500 in the
aggregate without the prior written consent of the Company. All amounts payable
by the Company hereunder shall be due thirty (30) days after receipt of a proper
invoice therefore. Travel time in transit shall be compensated at 1/2 the rate
above unless and to the extent that Consultant performs Services while traveling
which Services will be paid at the full rate above. No severance pay,
compensation or other benefit shall be paid to Consultant beyond the last day of
the Term.
     4. Proprietary Information. Consultant acknowledges that the Company is
engaged in a continuous program of research, development, testing, marketing and
distribution of therapeutic products and that the Company possesses and will
possess information that has been created, discovered, developed or otherwise
become known to the Company or in which property rights have been or will be
licensed, assigned or otherwise conveyed to the Company, which information has
and will have commercial value in the business in which the Company is engaged.
All of the aforementioned information is hereinafter referred to as “Proprietary
Information.” By way of illustration, but without limitation, “Proprietary
Information” includes trade secrets, processes, formulae, compounds and
properties thereof, data, files, records, protocols, research results, reports,
computer programs and related source codes and object codes, improvements,
inventions, techniques, marketing plans, strategies, forecasts, copyrightable
material, suppliers, methods and manner of operations, information relating to
the identity, needs and location of all past, present and prospective customers,
suppliers, strategic partners and other third parties who do business with the
Company and information with respect to the internal affairs of the Company and
its affiliates. Consultant expressly agrees that Proprietary Information does
not exist in written form only, but may also include oral, printed, magnetic,
electronic, computer-generated or other communications and information obtained
by inspection of tangible objects. Notwithstanding the foregoing, “Proprietary
Information” does not include: (i) information known by or in the possession of
Consultant on a nonconfidential basis prior to its disclosure to Consultant by
the Company; (ii) information received on a nonconfidential basis from a third
party that is not under an obligation to the Company to keep such information
confidential or otherwise prohibited from disclosing such information to
Consultant, or (iii) information which is or becomes known to the public (other
than because of a breach of this Agreement).
     5. Consultant’s Covenants. Consultant acknowledges and agrees that (i) the
enforcement of this Agreement is necessary to ensure the preservation,
protection and continuity of the business, competitive advantage and goodwill of
the Company and (ii) the products and services sold and rendered (or to be sold
and rendered) by the Company are unique in character and are of particular
significance to the Company and the Company is in a competitive business. In
consideration of Consultant’s consulting engagement by the Company and the
compensation received and to be received by Consultant from the Company from
time to time, Consultant hereby agrees as follows:

 



--------------------------------------------------------------------------------



 



(PHARMA DIRECTIONS LETTERHEAD) [a31365a3136501.gif]
5001 Weston Parkway, Suite 103, Cary, NC 27513 • Phone 919-657-0660 • Fax
919-573-9318 • www.PharmaDirections.com
     (a) During the Term and for ten (10) years after its expiration or
termination for any reason whatsoever, Consultant will keep in confidence and
trust all Proprietary Information and will not use or disclose any Proprietary
Information without the written consent of the Company, except (i) as may be
necessary in the ordinary course of performing the Services or (ii) pursuant to
subpoena or order of any court or governmental body or agency with jurisdiction
over Consultant; provided that (A) notwithstanding the foregoing, the foregoing
obligations shall continue beyond ten (10) years after expiration or termination
of the Term with respect to any Proprietary Information for so long as it
constitutes a trade secret of the Company and (B) Consultant shall give the
Company notice of the use or disclosure permitted by Section 5(a)(ii)
sufficiently in advance thereof so as to give the Company a reasonable
opportunity to contest such use or disclosure and shall cooperate with the
Company in such efforts. All Proprietary Information (and all patents,
trademarks (whether or not registered), copyrights and other intellectual
property rights in connection therewith) shall be and remain the sole and
exclusive property of the Company notwithstanding the fact that such Proprietary
Information may have been disclosed to Consultant in connection with its
performance of the Services. For purposes of this Section 5(a), “Inventions” (as
defined in Section 5(c)) shall also constitute Proprietary Information.
     (b) All documents, records, apparatus, equipment and other physical
property, whether or not pertaining to Proprietary Information, furnished to
Consultant by the Company shall be and remain the sole and exclusive property of
the Company and shall be returned to it immediately as and when requested by the
Company.
     (c) All inventions, ideas and deliverables and other work product of
Consultant hereunder, whether or not patentable, that Consultant shall make,
conceive, learn or first reduce to practice during the Term, whether alone or in
conjunction with others, in the performance of Services, during the hours for
which he is or is to be compensated by the Company or with the use of the
Company’s materials or facilities or any Proprietary Information (collectively,
“Inventions”), and all patents, copyrights and other intellectual property
rights in connection therewith, shall be the sole and exclusive property of the
Company. Such Inventions shall be deemed “works made for hire” within the
meaning of 17 U.S.C. §§ 101 and 201(b) and are not subject to any retained or
reserved license, permit or other right of Consultant to use such Inventions for
any purpose. Consultant hereby: (i) agrees to promptly disclose all Inventions
to the Company; (ii) assigns to the Company any rights it may have or acquire in
the Inventions and associated patents, copyrights and other intellectual
property rights; and (iii) agrees to assist the Company (at the Company’s
reasonable expense) in its acquisition and enforcement of such patents,
copyrights and other intellectual property rights in any and all countries.
Company acknowledges that Consultant possesses certain inventions, processes,
databases, software, know-how, trade secrets, improvements, and other assets,
including but not limited to formulations, products, laboratory analyses,
analytical methods, procedures and techniques, procedure manuals, personnel
data, financial information, computer technical expertise and software, which
have been independently developed by Consultant (collectively “Consultant
Property”). Company and Consultant agree that any Consultant Property or
improvements thereto, which are not Inventions, and which are used, improved,
modified or developed by Consultant under or during the term of this Agreement
shall be and remain the sole and exclusive property of Consultant. To the extent
any Consultant Property is provided to Company as part of any deliverables under
an applicable Work Order, Consultant hereby grants Company a royalty-free,
worldwide, perpetual, irrevocable license to use, copy, display, perform,
distribute such Consultant Property solely in connection with such deliverables.
Without limiting the generality of the foregoing, the following items constitute
Consultant Property:
Database applications developed by Consultant:
API Inventory Management
Clinical Product Inventory Management
Clinical Trial Material (CTM application)
eBatchTM
iGMPTM
Contract Tracking
Document Management
Drug Product Inventory Management
Electronic Batch Records

 



--------------------------------------------------------------------------------



 



(PHARMA DIRECTIONS LETTERHEAD) [a31365a3136501.gif]
5001 Weston Parkway, Suite 103, Cary, NC 27513 • Phone 919-657-0660 • Fax
919-573-9318 • www.PharmaDirections.com
IND Electronic Document
Laboratory Operations Systems Analysis
Laboratory Sample Tracking
PharmaDirections Tracking System
Prototype Tracking
Specifications and Testing Management
Stability Data Management with Trending Analysis
Tools Developed by Consultant:
Audit Checklists
CTM SOPs
Comprehensive Preclinical Development Plans
Due Diligence Checklists
IND Preparation Template
Systems Analysis and Design Process
          (d) Consultant represents and warrants that its performance of all the
terms of this Agreement does not and will not breach any agreement to keep in
confidence proprietary information of any other party acquired by Consultant in
confidence or in trust prior to Consultant’s engagement by the Company.
Consultant has not entered into, and agrees not to enter into, any agreement,
either written or oral, that conflicts or would conflict with this Agreement or
Consultant’s obligations hereunder.
          (e) Consultant shall not publish any information developed or
disclosed by either party in connection with Consultant’s Services to the
Company without the Company’s prior written consent.
          (f) Consultant hereby represents and warrants to Company that
(i) Consultant has the right to enter into this Agreement and to transfer the
entire right, title and interest in and to the inventions to the Company as
described in Sections 4 and 5 hereof and (ii) it has entered into contracts with
its President and other employees, associates, agents, and representatives, if
any, binding them to terms of confidentiality, noncompetition, assignment of
intellectual property, independent contractor consistent with Sections 4, 5, and
6 of this Agreement and sufficient to permit Consultant to uphold its
obligations hereunder.
          (g) Consultant acknowledges and agrees that any breach of this
Section 5 would cause irreparable damage to the Company and that in the event of
such breach or threatened breach, the Company shall have, in addition to any and
all remedies at law, the right to an injunction, specific performance or other
equitable relief to prevent the violation of Consultant’s obligations hereunder.
If, in any judicial proceedings, a court shall refuse to enforce any of the
other separate covenants set forth in this Section 5, then such unenforceable
covenant shall be amended so as to be enforceable or, if deemed appropriate by
such court, deemed eliminated from these provisions for the purpose of those
proceedings to the extent necessary to permit the remaining separate covenants
to be enforced.
          (h) Consultant represents and warrants that it abides and shall abide
by all applicable laws.
     6. Indemnity.
          (a) Consultant and its affiliates, successors and permitted assigns
(the “Indemnifying Parties”) shall indemnify, hold harmless and defend Company
and/or Company’s affiliates (present or future) (the “Indemnified Parties”)
against all liabilities, demands, damages, expenses, or losses (altogether,
“Damages”) arising directly or indirectly from any claim (each a “Claim”) based
on or arising out of (a) any claim, action or allegation that, if true, would
constitute a breach of any of Consultant’s obligations (including but not
limited to the representations or warranties as set forth in Section 5), (b) any
negligent or willful acts or omissions of Consultant, its employees,
subcontractors or agents, (c) injury (including death) to any persons or damage
to any property arising out of any services furnished by Consultant under this
Agreement, (d) Consultant’s contracts with third parties, (e) any claim, action
or allegation that the Services infringe or misappropriate the intellectual
property rights or other proprietary rights of third parties, or (f) any
violation by Consultant of any applicable law, statute or

 



--------------------------------------------------------------------------------



 



(PHARMA DIRECTIONS LETTERHEAD) [a31365a3136501.gif]
5001 Weston Parkway, Suite 103, Cary, NC 27513 • Phone 919-657-0660 • Fax
919-573-9318 • www.PharmaDirections.com
ordinance or any applicable governmental administrative order, rule or
regulation in effect as of the date of the action or inaction giving rise to
such Claim and related to any products (including the Work Product) or services
provided by Consultant hereunder or to the performance by Consultant of its
obligations hereunder. Such Damages shall be paid directly by Indemnifying
Parties, subject to the procedures set forth below (the “Indemnity Procedures”).
          (b) Procedure. Indemnified Party shall promptly notify Indemnifying
Party upon its receipt of any such Claim for which indemnity may be sought
hereunder, and within twenty (20) days of such notice, Indemnifying Party shall
retain counsel reasonably satisfactory to the Indemnified Party and shall pay,
as incurred, the Damages associated with such Claim. Subject to this
Section 6(b), Indemnified Party shall afford Indemnifying Party the opportunity
to control all aspects of the defense (with the selection of outside counsel
reasonably satisfactory to Indemnified Party), provided that Indemnifying Party
shall not effect any settlement of any pending or threatened Claim without the
prior written consent of the Indemnified Party (such consent not to be
unreasonably withheld). Indemnifying Party shall not be responsible for any
expenses incurred by such Indemnified Party in defense of any Claim after
Indemnifying Party has assumed control of the defense of such Claim with counsel
reasonably satisfactory to Indemnified Party, provided, however, and not
withstanding anything to the contrary herein, Indemnified Party shall have the
right to control the defense of any Claim and retain its own counsel at the
expense of Indemnifying Party if the representation of such Indemnified Party by
the counsel retained by the Indemnifying Party would be inappropriate due to
actual or potential differing interests between such Indemnified Party and any
other party represented by such counsel. The failure of Indemnified Party to
notify the Indemnifying Party shall not relieve the Indemnifying Party of any
liability that it may have to any Indemnified Party, except to the extent that
the Indemnifying Party demonstrates that the defense of such Claim was
materially impaired by the Indemnified Party’s failure to give notice.
     7. Independent Contractor.
          (a) Acknowledgments by Consultant. Consultant acknowledges and agrees
that: (i) Consultant will be treated with respect to the Company as an
independent contractor and not as an employee, agent or authorized
representative of the Company; (ii) Consultant, in its capacity as such, shall
have no authority to bind the Company to any contract, agreement or obligation
whatsoever; and (iii) the Company will not provide Consultant with any company,
individual or group insurance policy or any other kind of insurance coverage or
employee benefit whatsoever.
          (b) Tax Matters. Because Consultant is an independent contractor, the
Company will not withhold from any compensation paid to Consultant any amounts
for federal or state income taxes, or social security (FICA) for Consultant, nor
will the Company pay any social security or unemployment tax with respect to
Consultant. Such taxes are the responsibility of Consultant. Consultant agrees
to indemnify and hold the Company (including its employees, officers, directors,
agents, subsidiaries or affiliates) harmless from and against any damage, claim,
assessment, interest charge or penalty incurred by or charged to the Company as
a result of any claim, cause of action or assessment by any federal or state
government or agency for any nonpayment or late payment by Consultant of any tax
or contribution based upon compensation paid hereunder.
     8. Notices. All notices or other communications which are required to be
given, served or sent by one party to the other party pursuant to this Agreement
shall be in writing and shall be hand delivered, sent by nationally-recognized
overnight courier with charges prepaid or mailed by certified mail, return
receipt requested, postage prepaid, addressed as follows:

      If to the Company:   If to Consultant:
Orexigen Therapeutics, Inc.
  PharmaDirections, Inc.
Attn: Anthony McKinney
  Attn: Dr. Richard Soltero
12481 High Bluff Drive
  5001 Weston Parkway, Suite 103
San Diego, CA 92130
  Cary, NC 27513
USA
  USA

 



--------------------------------------------------------------------------------



 



(PHARMA DIRECTIONS LETTERHEAD) [a31365a3136501.gif]
5001 Weston Parkway, Suite 103, Cary, NC 27513 • Phone 919-657-0660 • Fax
919-573-9318 • www.PharmaDirections.com
Each party may designate by notice in writing a new address to which any such
notice or other communication may thereafter be delivered, given or sent.
Notices or other communications (i) delivered by hand shall be deemed to have
been received upon delivery, (ii) sent by overnight courier shall be deemed to
have been received on the next business day following deposit therewith and
(iii) sent by mail shall be deemed to have been received three (3) days
following deposit in the mail (or, if earlier in each such case, upon actual
receipt).
     9. Assignment. Neither this Agreement or any interest herein or any rights
hereunder shall be sold or assigned by Consultant, nor shall any of the Services
and duties of Consultant hereunder be delegated to any person, associate, firm
or corporation, without the prior written consent of the Company.
     10. Audit. Company and/or its representative may during the Term and for a
period of two (2) years thereafter, upon its reasonable request, audit any and
all work or expense records of Consultant relating to Services or Work Product
provided hereunder, during Consultant’s normal business hours. Consultant agrees
to maintain adequate books and records relating to the foregoing during the Term
and for a period of two (2) years thereafter, and to promptly make such books
and records available to Company in connection with such audit.
     11. Miscellaneous.
          (a) The provisions of this Agreement may not be waived, altered,
amended or repealed, in whole or in part, except with the written consent of the
Company and Consultant.
          (b) This Agreement shall be governed by and construed in accordance
with the laws of the State of California (USA), without regard to the principles
of conflicts of laws thereof.
          (c) This Agreement may be executed in two counterparts (which may, but
need not be, be transmitted by facsimile signatures), each of which shall be
deemed an original and both of which together shall constitute one and the same
instrument.
          (d) In case any one or more of the provisions contained in this
Agreement or the other agreements executed in connection with the transactions
contemplated hereby for any reason shall be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provision of this Agreement or such other agreements,
but this Agreement or such other agreements, as the case may be, shall be
construed and reformed to the maximum extent permitted by law.
          (e) This Agreement represents the entire agreement of the parties with
respect to the subject matter hereof and supersedes in its entirety any and all
prior written or oral agreements or understandings with respect thereto.
          (f) This Agreement shall inure to the benefit of Consultant, its
successors and permitted assigns. Consultant acknowledges that the services to
be rendered by it thereunder are unique and personal in nature. Accordingly,
Consultant may not assign any of its rights or delegate any of its duties or
obligations under this Agreement. The Company shall have the right to assign
this Agreement to any successor of all or any substantial part of its business
or assets, and any such successor shall be bound by all the provisions hereof.

 



--------------------------------------------------------------------------------



 



(PHARMA DIRECTIONS LETTERHEAD) [a31365a3136501.gif]
5001 Weston Parkway, Suite 103, Cary, NC 27513 • Phone 919-657-0660 • Fax
919-573-9318 • www.PharmaDirections.com
          IN WITNESS WHEREOF, the parties have executed this Agreement as of the
date and year first above written.

                  Orexigen Therapeutics       PharmaDirections, Inc.    
 
               
By:
  /s/ Anthony McKinney         /s/ Richard Soltero    
 
               
 
  Anthony McKinney       Dr. Richard Soltero    
 
  COO       President    

 



--------------------------------------------------------------------------------



 



(PHARMA DIRECTIONS LETTERHEAD) [a31365a3136501.gif]
5001 Weston Parkway, Suite 103, Cary, NC 27513 • Phone 919-657-0660 • Fax
919-573-9318 • www.PharmaDirections.com
Attachment 1 – Example Work Order
Work Order for

         
Submitted to:
  Orexigen Therapeutics, Inc.   Date:
 
  Anthony McKinney    
 
  12481 High Bluff Drive, Suite 160    
 
  San Diego, CA 92130    

Scope
PharmaDirections will provide
Project Team
Name (Senior Associate)
Name (Project Manager)
Other Associates of PharmaDirections as appropriate, and with prior approval of
client.
Deliverables
Resources and Fees
$[***]/hour for scientific support and $[***]/hour for project management. If
the start of this Work Order or if a Change Order impacts the current budgeted
fees, a new Forecast will be issued to capture the adjustments. Only actual
hours will be invoiced. PharmaDirections will invoice Orexigen monthly,
including any relevant travel or direct project related expense.
Agreed and Accepted

              PharmaDirections, Inc.   6/14/07   Orexigen Therapeutics, Inc.    
Richard Soltero, Ph.D.
  Date   Anthony McKinney   Date
President
      Chief Operating Officer    

***  Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 



--------------------------------------------------------------------------------



 



5001 Weston Parkway, Suite 103, Cary, NC 27513 • Phone 919-657-0660 • Fax
919-573-9318 • www.PharmaDirections.com
Attachment 2 –Forecast, Hourly Rate and Discount Schedule
Forecast
PharmaDirections (“Consultant”) will provide a 6 month forecast of budgeted fees
for July – December 2007 to Orexigen (“Company”) and a 12 month forecast
annually as presented in Table 1 based on the activities and milestones
projected within each Work Order. This forecast will be used as the basis for
the percentage discount Company will receive.
          Table 1: Budgeted Fees

      Month   Budgeted Fees ($)
January 2008
   
February 2008
   
March 2008
   
April 2008
   
May 2008
   
June 2008
   
July 2008
   
August 2008
   
September 2008
   
October 2008
   
November 2008
   
December 2008
   

Fees
The following table outlines that standard hourly rates charged by Consultant in
2007 for services provided under approved Work Orders:
          Table 2: Hourly Rate

      Category   Standard Rate ($)
Senior Associate
  [***]
Project Management Associate
  [***]
Administrative
  [***]

 

***    Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

 



--------------------------------------------------------------------------------



 



5001 Weston Parkway, Suite 103, Cary, NC 27513 • Phone 919-657-0660 • Fax
919-573-9318 • www.PharmaDirections.com
Discount Schedule
To further develop the partnership between Company and Consultant, Consultant
agrees to provide Company with the best pricing it provides to its clients. All
Services performed by Consultant under this Agreement, or any Work Order, will
be discounted according to this Discount Schedule. Discounts will be applied at
the end of each quarter to the final monthly invoice for such quarter. At the
conclusion of each quarter, Consultant will calculate the total amount invoiced
for such quarter, excluding any pass-through travel and expense costs, determine
the percentage of forecasted fees met on a quarterly basis, and apply a credit
on such third monthly invoice for such quarter, reflecting the discounted amount
as outlined below. Should the credit exceed the amount due Consultant in such
third month of a quarter, any excess credit will be carried forward to the
following months invoice until it is depleted.
By way of example, if for a particular quarter Consultant forecasted fees under
Work Orders of $[***], $[***] and $[***] for the three months of the quarter,
and fees for Services of $[***], $[***] and $[***] were actually accrued in such
months, the invoice for Services for the first and second months would be $[***]
and $[***] respectively. The invoice for Services for the third month would be
$[***] less a credit of $[***] (representing [***]% off of the amounts invoiced
for the quarter), for a total of $[***] for such third month. In this case, the
[***]% discount would correspond to the [***]-[***]% category below, as ($[***]
+ $[***] + $[***])/($[***] + $[***] + $[***]) = ($[***]/$[***]) = [***]%.
          Table 3: Discount Schedule

      % of Budgeted Fees   Percentage Discount (%)
< 70%
  [***]
70 – 75%
  [***]
75 – 80%
  [***]
80 – 100%
  [***]

 

***    Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

 